Case 1:20-cv-00001-JTN-SJB ECF No. 30, PageID.345 Filed 03/23/21 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


LADANTE CARLOS McNEARY,

               Plaintiff,                                      Hon. Janet T. Neff

v.                                                             Case No. 1:20-cv-1

PORTAGE PUBLIC SAFETY
DEPARTMENT, et al.,

            Defendants.
____________________________________/

                             REPORT AND RECOMMENDATION

       Plaintiff LaDante Carlos McNeary has sued Defendants Officers N. Mattson and E. Vesey

of the Portage Public Safety Department pursuant to 42 U.S.C. § 1983 alleging that they used

excessive force on him in violation of the Fourth Amendment during an arrest on August 14, 2019

in the parking lot of a Meijer store in Portage, Michigan. Defendants have filed a Motion for

Summary Judgment and/or to Compel and to Extend Dates. (ECF No. 25.) McNeary has failed to

respond within the time permitted by Western District of Michigan Local Civil Rule 7.2(c).

Generally, where the non-moving party fails to respond to a motion for summary judgment, “the

district court must, at a minimum, examine the moving party’s motion for summary judgment to

ensure that it has discharged its initial burden.” Miller v. Shore Fin. Servs., Inc., 141 F. App’x 417,

419 (6th Cir. 2005) (citing Stough v. Mayville Cmty. Sch., 138 F.3d 612, 614 (6th Cir. 1998)).

Pursuant to 28 U.S.C. § 636(b)(1)(B), and having conducted the required review, I recommend

that Defendants’ Motion for Summary Judgment be GRANTED.
Case 1:20-cv-00001-JTN-SJB ECF No. 30, PageID.346 Filed 03/23/21 Page 2 of 8




                                          I. Background

        On August 14, 2019, Plaintiff was present with other individuals in a Meijer superstore in

Portage, Michigan, when he became a suspect in a retail fraud incident. Meijer Loss Prevention

Officer Pamela Alexander saw Plaintiff leave the liquor department with a backpack and heard

bottles clinking inside the backpack. At the time, Alexander was on the phone with a detective

regarding another theft that had just occurred and mentioned to the detective that Plaintiff had just

taken some liquor. Plaintiff overheard Alexander’s comment and took off running at the back of

the store, along with a female companion. Alexander saw them run out of the store and exited

behind them, noticing Plaintiff discard his backpack. (ECF No. 26-2 at PageID.141.)

        Around the time Plaintiff and his companion exited the building, Defendant Mattson

arrived at the store to investigate the prior retail fraud. Shortly after he parked his patrol vehicle

toward the north entrance of the store, he observed Plaintiff and his companion—a white female

in a floral dress—running through the parking lot. (ECF No. 26-3; ECF No. 26-5 at PageID.152.)

Defendant Mattson believed that the individuals had committed retail fraud and attempted to

follow them but lost them in the parking lot. He returned to his patrol vehicle and drove around

the parking lot looking for them. He radioed for assistance, and Defendant Vesey responded to the

scene shortly thereafter. (Id.; ECF No. 26-3.)

        Defendant Mattson eventually parked his vehicle and began checking vehicles to see if he

could locate the suspects. As he approached a white Malibu, he saw the white female in the floral

dress inside the vehicle in the back seat on the driver’s side. (ECF No. 26-5 at PageID.152.) He

approached the Malibu and ordered the female to show her hands, and she complied. Defendant

Mattson then walked around to the rear passenger door, opened it and saw Plaintiff. Defendant

Mattson ordered Plaintiff to show his hands. Initially, Plaintiff hesitated but eventually complied.

(Id.)
                                                  2
Case 1:20-cv-00001-JTN-SJB ECF No. 30, PageID.347 Filed 03/23/21 Page 3 of 8




       Defendant Mattson informed Plaintiff that was investigating retail fraud. Plaintiff became

hostile toward Defendant Mattson and insisted that he had done nothing wrong. Plaintiff continued

to argue with Defendant Mattson, stating that he was only sitting in the car and had not run from

the store. By this time, Defendant Vesey had arrived at the scene and was questioning the female

companion. Defendant Mattson called Ms. Alexander over to the vehicle, and she showed them a

backpack with liquor in it and said that it belonged to Plaintiff. (Id. at PageID.153, 161.) Defendant

Mattson then told Plaintiff that he was under arrest for retail fraud and ordered him out of the

vehicle. (Id. at PageID.153.) Plaintiff initially stated that he would not exit the vehicle and argued

with Defendant Mattson that he had done nothing wrong, but eventually complied and was

handcuffed with his hands behind his back. (Id.)

       As Defendant Mattson walked Plaintiff toward his patrol vehicle, Plaintiff continued to

insist that he had done nothing wrong and asked why he was being arrested. When Defendant

Mattson opened the door of his patrol vehicle to place Plaintiff inside, Plaintiff spun away and

attempted to break free. However, Defendant Mattson maintained control and attempted to push

Plaintiff inside the vehicle, ordering him multiple times to get inside. Although Defendant Mattson

pushed Plaintiff inside the vehicle, his feet were still outside. Plaintiff, resisting Defendant

Mattson’s efforts, maintained a rigid posture and attempted to stand and get out of the vehicle.

Defendant pinned Plaintiff to the door jamb as he waited for backup officers to arrive, but Plaintiff

again tried to escape. Defendant Vesey left the Malibu and went to the other side of the patrol

vehicle and attempted to pull Plaintiff inside, but Plaintiff continued to kick and thrash about.

Defendant Mattson tried to bend Plaintiff’s legs so that he could close the door, but Plaintiff

resisted. Defendant Mattson then attempted two knee strikes to Plaintiff’s left thigh and multiple

close fist strikes that were ineffective in getting Plaintiff to bend his legs. (Id.) At one point


                                                  3
Case 1:20-cv-00001-JTN-SJB ECF No. 30, PageID.348 Filed 03/23/21 Page 4 of 8




Defendant Mattson was able to get Plaintiff’s feet just inside the door, but Plaintiff kicked them

out and struck Defendant Mattson in his hands, forearms, and torso.

       After struggling with Plaintiff for several minutes, Defendant Vesey removed his taser, and

Defendant Mattson warned Plaintiff that he would be tased if he did not place his feet inside the

vehicle. Defendant Mattson counted to three, but Plaintiff did not comply, so Defendant Vesey

deployed his taser in drive-stun mode in Plaintiff’s upper back and shoulder area. Upon being

tased, Plaintiff bent his legs, and Defendant Mattson closed the driver’s side door. Defendant

Mattson then went to the other side of the vehicle to assist Defendant Vesey in closing the other

door. However, Plaintiff used the closed door as leverage to push his head and shoulders against

the door, preventing Defendants from closing it. Officer Schumacher then arrived on the scene and

assisted Defendants in pushing the door closed. (Id. at PageID.154, 162–63.)

       Following the incident, Plaintiff was taken to the Kalamazoo County jail. On September

20, 2019, Plaintiff pled guilty to malicious destruction of police property; assaulting, resisting, or

obstructing a police officer; and habitual offender third offense. (ECF 26-8 at PageID.183–84.)

                                      II. Motion Standard

       Summary judgment is appropriate if there is no genuine issue as to any material fact, and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Material facts

are facts that are defined by substantive law and are necessary to apply the law. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if a reasonable jury could return

judgment for the non-moving party. Id.

       The court must draw all inferences in a light most favorable to the non-moving party, but

may grant summary judgment when “the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party.” Agristor Fin. Corp. v. Van Sickle, 967 F.2d 233, 236 (6th

Cir. 1992) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).
                                                4
Case 1:20-cv-00001-JTN-SJB ECF No. 30, PageID.349 Filed 03/23/21 Page 5 of 8




                                          III. Discussion

       Defendants offer several grounds for dismissal of Plaintiff’s claims on the merits, including

that they are entitled to qualified immunity and the claims are barred by the doctrines of Heck v.

Humphrey, 512 U.S. 477 (1994), collateral estoppel, and judicial estoppel. Defendants further

argue that Plaintiff’s claims should be dismissed for failure to prosecute and on the basis of

Plaintiff’s repeated discovery violations. Because Defendants have presented unrebutted evidence,

including video evidence clearly demonstrating that Plaintiff physically resisted Defendants’

efforts to place him in the patrol vehicle, dismissal on the merits is proper.

       “Under the doctrine of qualified immunity, ‘government officials performing discretionary

functions generally are shielded from liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable person would

have known.’” Phillips v. Roane Cty., 534 F.3d 531, 538 (6th Cir. 2008) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). Once a defendant raises the qualified immunity defense,

the burden shifts to the plaintiff to demonstrate that the defendant officer violated a right so clearly

established “that every ‘reasonable official would have understood that what he [was] doing

violate[d] that right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quoting Anderson v.

Creighton, 483 U.S. 635, 640 (1987)). The analysis entails a two-step inquiry. Martin v. City of

Broadview Heights, 712 F.3d 951, 957 (6th Cir. 2013). First, the court must “determine if the facts

alleged make out a violation of a constitutional right.” Id. (citing Pearson v. Callahan, 555 U.S.

223, 232 (2009). Second, the court asks if the right at issue was “‘clearly established’ when the

event occurred such that a reasonable officer would have known that his conduct violated it.” Id.

(citing Pearson, 555 U.S. at 232). A court may address these steps in any order. Id. (citing Pearson,

555 U.S. at 236). A government official is entitled to qualified immunity if either step of the


                                                   5
Case 1:20-cv-00001-JTN-SJB ECF No. 30, PageID.350 Filed 03/23/21 Page 6 of 8




analysis is not satisfied. See Citizens in Charge, Inc. v. Husted, 810 F.3d 437, 440 (6th Cir. 2016).

In this case, the Court need only address the first step of the analysis.

        An excessive force claim must be analyzed under the Fourth Amendment’s standard of

objective reasonableness. Graham v. Connor, 490 U.S. 386, 395–96 (1989). This standard must

be applied in light of the reality that “police officers are often forced to make split-second

judgments—in circumstances that are tense, uncertain, and rapidly evolving.” Id. at 397. Thus,

“the ‘reasonableness’ of a particular use of force must be judged from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Id. at 396. In

determining whether an officer’s actions were reasonable, the court must examine the specific

facts of the case. Kostrzewa v. City of Troy, 247 F.3d 633, 639 (6th Cir. 2001). Factors that bear

on the issue are: (1) the severity of the crime at issue; (2) whether the suspect posed an immediate

threat to the safety of the officers or others; and (3) whether the suspect is cooperating or is actively

resisting arrest or attempting to flee. Id. The test is “fact specific, not mechanical[.]” Wysong v.

City of Heath, 260 F. App’x 848, 854 (6th Cir. 2008).

        Application of the pertinent factors demonstrates that no reasonable jury could conclude

that Defendants used excessive force on Plaintiff. Although retail fraud is not a violent crime, the

issue here is that, after the arrest, Plaintiff refused to get into Defendant Mattson’s patrol vehicle

and actively fought Defendant Mattson’s efforts to place him in the vehicle.

        Plaintiff is seen and heard on the video refusing to sit in the vehicle and keeping his legs

straight to prevent the door from closing. For several minutes, Defendant Mattson exhausted every

reasonable tool at his disposal to get Plaintiff into the vehicle, but Plaintiff refused to comply. By

the time Defendant Vesey arrived at the patrol vehicle and unsuccessfully tried to pull Plaintiff

into the vehicle, use of a Taser to gain Plaintiff’s compliance was one of the few remaining options


                                                   6
Case 1:20-cv-00001-JTN-SJB ECF No. 30, PageID.351 Filed 03/23/21 Page 7 of 8




that remained. The Sixth Circuit has observed that “[a]ctive resistance to an officer’s command

can legitimize an officer’s use of a Taser,” Goodwin v. City of Painesville, 781 F.3d 314, 323 (6th

Cir. 2015) (citing Hagans v. Franklin Cty. Sheriff’s Office, 695 F.3d 505, 509 (6th Cir. 2012)), and

that “[s]uch resistance can take the form of ‘verbal hostility’ or ‘a deliberate act of defiance.’” Id.

(quoting Eldridge v. City of Warren, 533 F. App’x 529, 534–35 (6th Cir. 2013)). Active resistance

generally arises “where the suspect causes the officers to be exposed to volatility, hostility, and

danger in a way that increases with the passage of time, thus justifying (and often requiring) the

use of force.” Eldridge, 533 F. App’x at 535 (citing Lawrence v. Bloomfield Twp., 313 F. App’x

743 (6th Cir. 2008)). Here, Defendant Vesey’s use of a taser on Plaintiff one time in drive-stun

mode for a few seconds was reasonable and did not inflict any appreciable injury on Plaintiff, yet

served to gain sufficient compliance to allow Defendants to close the door.

       Because Plaintiff cannot demonstrate the violation of a constitutional right, there is no need

to address the second step of the qualified immunity analysis. In his amended complaint, Plaintiff

alleged that after he was transferred to the Kalamazoo County jail, he was denied medical attention.

(ECF No. 8 at PageID.22.) Even accepting Plaintiff’s unsupported allegation as true, he does not

allege that either Defendant denied him medical care and, because he has failed to respond to the

instant motion, he has presented no admissible evidence on this allegation. Accordingly, assuming

that Plaintiff intended to assert a separate claim against Defendants for denial of medical care, such

claim should be dismissed with prejudice as well.

        Accordingly, I recommend that the Court grant summary judgment on all claims.

                                          IV. Conclusion

       For the reasons set forth above, I recommend that the Court grant Defendants’ motion for

summary judgment (ECF No. 25) and dismiss Plaintiff’s amended complaint with prejudice. I


                                                  7
Case 1:20-cv-00001-JTN-SJB ECF No. 30, PageID.352 Filed 03/23/21 Page 8 of 8




further recommend that the Court include in its judgment Plaintiff’s obligation to pay Defendants

$395.20 in costs previously imposed in ECF No. 23.


Dated: March 23, 2021                                       /s/ Sally J. Berens
                                                           SALLY J. BERENS
                                                           U.S. Magistrate Judge

                                   NOTICE TO PARTIES

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                               8
